Name: Council Regulation (EEC) No 572/79 of 26 March 1979 amending Regulation (EEC) No 2133/78 imposing a definitive anti-dumping duty on kraft liner paper and board originating in the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 3 . 79 Official Journal of the European Communities No L 77/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 572/79 of 26 March 1979 amending Regulation (EEC) No 2133/78 imposing a definitive anti-dumping duty on kraft liner paper and board originating in the United States of America THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 459/68 of 5 April 1968 on protection against dumping or the granting of bounties or subsidies, by countries which are not members of the European Economic Community ('), as last amended by Regula ­ tion (EEC) No 141 1 /77 (2 ), and in particular Article 18 thereof, Whereas by Regulation (EEC) No 2133/78 (3 ) a defini ­ tive anti-dumping duty was imposed on draft liner paper and board originating in the United States of America ; whereas this duty applied to imports of all types of kraft liner paper and consequently corres ­ pond to NIMEXE codes 48.01-15 , 21 , 27 and 31 which covered all the products concerned , whether in one layer or not ; Whereas in 1979 a new NIMEXE code 48.01-14 was created for kraft liner paper composed of two or more layers of different types which was originally covered by NIMEXE codes 48.01-15, 21 and 27 ; Whereas it is therefore necessary that this new NIMEXE code be covered by Regulation (EEC) No 2133/78 ; whereas otherwise it would be possible to evade the definitive anti-dumping duty, HAS ADOPTED THIS REGULATION : Article 1 The reference in Article 1 of Regulation (EEC) No 2133/78 to NIMEXE codes 48.01-15, 21 , 27 and 31 is hereby extended to include NIMEXE code 48.01-14 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1979 . For the Council The President P. MEHAIGNERIE ( i ) OJ No L 93, 17 . 4 . 1968 , p. 1 . (2 ) OJ No L 160, 30 . 6 . 1977 , p. 4 . P) OJ No L 247, 9 . 9 . 1978 , p. 22 .